
	

113 HR 5893 IH: Ansel Adams Act
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5893
		IN THE HOUSE OF REPRESENTATIVES
		
			January 2, 2015
			Mr. Stockman introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Natural Resources, Agriculture, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To restore the First Amendment Rights of Photographers.
	
	
		1.Short titleThis Act may be cited as the Ansel Adams Act.
		2.FindingsCongress finds as follows:
			(1)In recent years, the Federal Government has enacted regulations to prohibit or restrict photography
			 in National Parks, public spaces, and of government buildings, law
			 enforcement officers, and other government personnel carrying out their
			 duties.
			(2)In recent years, photographers on Federal lands and spaces have been threatened with seizure and
			 forfeiture of photographic equipment and memory cards, and have been
			 arrested or threatened with arrest for merely recording what the eye can
			 see from public spaces.
			(3)Even in the absence of laws or regulations, Federal law enforcement officers, other government
			 personnel, and private contractors have been instructed to prohibit
			 photography from public spaces, and threatened photographers with arrest
			 or seizure of photographic equipment.
			(4)Arresting photographers, seizing photographic equipment, and requirements to obtain permits, pay
			 fees, or buy insurance policies are abridgments of freedom of speech and
			 of the press.
			(5)The First Amendment of the United States Constitution states, Congress shall make no law … abridging the freedom of speech, or of the press..
			(6)Still and motion photographs are speech.
			(7)The photography by Ansel Adams and other famous photographers helped bring home to Americans the
			 beauty and fragility of our natural resources.
			(8)Ansel Adams’ photographs helped build public support to make Yosemite into a National Park.
			(9)Future Ansel Adams must not have their paths blocked, regulated and made more expensive with fees and fines, or be
			 threatened with arrest and seizure of their equipment.
			3.Restoration of first amendment rights to photographers
			(a)In generalIt is contrary to the public policy of the United States to prohibit or restrict photography in
			 public spaces, whether for private, news media, or commercial use.
			(b)Should a Federal agency seek to restrict photography of its installations or personnel, it shall
			 obtain a court order that outlines the national security or other reasons
			 for the restriction. Such court order shall allow restrictions of
			 photography when such photography may lead to the endangerment of public
			 safety or national security. Nothing in this Act shall restrict Federal
			 agencies from taking lawful steps to ascertain whether or not photography
			 may consist of reconnaissance for the purpose of endangerment of public
			 safety or national security or for other unlawful activity. Nothing in
			 this Act shall be construed to repeal, invalidate, or supersede section
			 795 of title 18, United States Code.
			(c)Prohibition on fees, permits, or insuranceNo Federal Government agency shall require fees, permits or insurance as a condition to take still
			 or moving images on Federal lands, National Parks and Forests, and public
			 spaces, whether for private, media, or commercial use.
			(d)Prohibition on the seizure and forfeiture of photographic equipmentFederal law enforcement officers or private contractors shall not seize any photographic equipment
			 or their contents or memory cards or film, and shall not order a
			 photographer to erase the contents of a camera or memory card or film.
			4.DefinitionPhotography means any form or method of capturing and recording or transmitting still or moving images.
		
